UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
v. . Case No. 8:18~cr-290-T-l7AAS
J. BRADLEY TATSCH
ORDER OF FORFEITURE
'THIS CAUSE comes before the Court upon the United States of
Ameriea's motion for an order of forfeiture against the defendant in the
amount of $262,472.50. l
Being fully advised of the relevant facts, the Court hereby finds that at
least $262,472.50 Was obtained by the defendant as a result of his mail fraud
scheme, for Which he pled guilty. l n
Accordingly, it is hereby:
ORDERED, ADJUDGED, and DECREED that for good cause
shown, the United States’ motion is GRANTED.
lt is FURTHER ORDERED that, pursuant to 18 U.S.C. § QSl(a)(l)(C),
28 U.S.C. § 2461(€), and Rule 32.2(b)(2) of the Federal Rules of Criminal
Proeedure, the defendant shall be held liable for an order of forfeiture in the

amount of $262,472.50.

@.-H§E /Vol §§;/Y~C,.,€»OL%~~’/`»//7/-Vh$

- lt is FURTHER ORDERED that, because the $262,472.50 in proceeds
Was dissipated by the defendant, the United States may seek, as a substitute
asset, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461,
forfeiture of any of the defendant’s property up tothe Value of $262,472.50.

lt is FURTHER ORDERED that, upon entry, this order shall become a

final order of forfeiture as to the defendant

- The Court retains jurisdiction to address any third party claim that may
be asserted in these proceedings, to enter any further order necessary for the
forfeiture and disposition of such property, and for any substitute assets that

the United States may be entitled to seek up to the amount of the order of

v forfeiture &_S_M`
DONE and ()RDERED in Tampa, Florida, this day

 

 

ELIZABE'I'H A. KOVACHEVICH
Copies tO; ` uNmm STATES ms'rmcrwncE

Suzanne C. Nebesky, AUSA
Counsel of Record

